IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-20915
                          Summary Calendar
                       _____________________


DONALD FREDERICK COLEMAN,

                                               Plaintiff-Appellant,


                                versus

SAM NUCHIA, Chief; JOHN TREVINO,

                                               Defendants-Appellees.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. CA-H-95-1523
_________________________________________________________________

                          April 10, 1996
Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Donald Frederick Coleman appeals the dismissal of his civil

rights complaint as frivolous.    Coleman argues that the statute of

limitations did not run on his claims of denial of access to the

courts and Fourth Amendment violations. We have carefully reviewed

the record and the arguments.    For essentially the same reasons as

explained in the district court's order of dismissal, see Coleman

v. Nuchia, No. CA-H-95-1523 (S.D. Tex. Oct. 6, 1995), we conclude



     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
that the district court did not abuse its discretion in dismissing

the denial-of-access-to-the courts claim.

     To   the   extent   that   Coleman's   Fourth   Amendment   claim   is

unrelated to his state court conviction, the district court did not

err by relying on the statute of limitations to dismiss the claim

as frivolous. To the extent that Coleman's Fourth Amendment claim,

if successful, would invalidate his state court conviction or

sentence, the civil rights claim will not accrue until Coleman has

demonstrated that his conviction or sentence has been reversed,

expunged, declared invalid, or otherwise called into question by a

court of law.    See Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994).

The record does not reveal that Coleman has made this showing.

Thus, his Fourth Amendment claim has no arguable basis in law, and

it was properly dismissed as frivolous.

                                                        A F F I R M E D.




                                    -2-